DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 5, 7-8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5 recites the limitation "the battery submodules" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 recites the limitation "the battery submodules" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites the limitation "the third connection arrangement" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 10 recites the limitation "the fourth connection arrangement" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganor (US Pub 2016/0211680).
Regarding claim 1, Ganor discloses a two-voltage battery for a vehicle (Abstract and fig. 12; EV), comprising: 
 	at least one ground terminal (Fig. 4, elements 404, 581; negative terminals); 
 	a first vehicle electrical system connection at which a low (see reproduced fig. 4, element Low), first vehicle electrical system voltage is provided; 
 	a second vehicle electrical system connection at which a high (fig. 4, element high), second vehicle electrical system voltage is provided; 
 	at least one battery submodule having at least two battery cell blocks (fig. 4, elements c1 to c4); and 
 	at least two switching elements (fig. 4, elements S1 to S13) to connect the battery cell blocks (c1 to c4) in parallel (turn on at least S1-S4, S10-S13 ) and/or in series (turn on at least S5-S9), 
 	wherein in a first connection arrangement of the battery cell blocks (¶ 0046) the battery cell blocks are connected in parallel (when the battery cells c1 to c4 are connected in parallel, and the voltage of terminal 402 is equal to the voltage of “low” terminal as shown in fig. 4) with one another such that the first vehicle electrical system voltage is provided at the first vehicle electrical system connection (fig. 4; at the low terminal), 
 	wherein the switching elements in a second connection arrangement of the battery cell blocks (¶ 0046) connect the battery cell blocks in series (turn on at least S5 to S9) with one another such that the second vehicle electrical system voltage is provided at the second vehicle electrical system connection (fig. 4; at the high terminal; by adding the voltage of all battery cells [Vc1 + Vc2 + Vc3 + Vc4]), and 

 	Regarding claim 2, Ganor discloses wherein, in the second connection arrangement, a negative pole of a first battery cell block of the battery submodule (the negative pole of the battery cell C1) is connected (physically connected) to the first vehicle electrical system connection and a positive pole of a last battery cell block (C4) of the battery submodule is connected (physically connected) to the second vehicle electrical system connection.  
	Regarding claim 3, Ganor discloses the two-voltage battery further comprising two battery submodules (301, 301b are arranged in parallel as shown fig. 3) arranged in parallel with one another relative to the first vehicle electrical system connection (581) and to the second vehicle electrical system connection (582).  
 	Regarding claim 4, Ganor discloses three or more battery submodules connected in parallel with one another relative to the first vehicle electrical system connection and relative to the second vehicle electrical system connection (see fig. 9; three or more battery submodules with max parallel cells). 
	Regarding claim 5, Ganor discloses wherein the battery submodules are substantially identical (see fig. 3, elements 301 to 301d).  
Regarding claim 6, Ganor discloses a DC-to-DC converter (see fig. 2, element 1210) provided between the first vehicle electrical system connection and the second vehicle electrical system connection.  
 	Regarding claim 7, Ganor discloses an additional vehicle electrical system connection (see fig. 4), wherein the battery cell blocks of the at least one battery submodule are adapted to be transferred with respect to the additional vehicle electrical system connection into a parallel connection as a third connection arrangement and/or into a series connection as a fourth connection arrangement via the switching elements and via additional switching elements (S0, S14), and wherein the battery submodules are arranged to be in parallel with one another relative to the additional vehicle electrical system connection (see fig. 4 below).

    PNG
    media_image1.png
    911
    1186
    media_image1.png
    Greyscale

  	Regarding claim 8, Ganor discloses wherein the additional vehicle electrical system connection is designed to be only internal to the battery (fig. 4; it is a part of the 
	Regarding claim 9, Ganor discloses wherein a detector unit is provided for detection of a charging and/or discharging current and/or an impressed voltage and/or a voltage change at the second vehicle electrical system connection (¶ 0031). 
 	Regarding claim 10, Ganor discloses a central control unit (¶ 0010; a switching control logic) that interacts with the switching elements and/or with additional switching elements and that operates the switching elements and/or the additional switching elements as a function of an input control signal in order to transfer the battery cell blocks into the first connection arrangement and/or into the second connection arrangement and/or into the third connection arrangement and/or into the fourth connection arrangement (¶ 0037, 0079).  
 	Regarding claim 11, Ganor discloses wherein the input control signal is provided for the central control unit by the detector unit (¶ 0037, 0079).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Lee et al. US Pub 2011/0001442 (see fig. 5a to 6)
	Zhang et al. US Pub 2008/0211451 (see fig. 17)
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        04/15/2021